          Case 1:18-cv-03046-CJN Document 7 Filed 03/01/19 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
GANNETT SATELLITE INFORMATION              )
NETWORK, LLC and BRETT MURPHY,            )
                                          )
            Plaintiffs,                   )
                                          )
            v.                            )   Case No. 18-cv-3046 (CRC)
                                          )
DEPARTMENT OF DEFENSE,                    )
                                          )
            Defendant.                    )
__________________________________________)

                          THE PARTIES’ JOINT STATUS REPORT

       Plaintiff filed its Complaint pursuant to the Freedom of Information Act (FOIA) on

December 20, 2018. ECF No. 1.

       The Defendant filed its Answer on February 14, 2019. ECF No. 6.

       The parties, by and through counsel, respectfully submit this Joint Status Report in

response to the Court’s Minute Order dated February 14, 2019.

       Defendant has completed its search for responsive documents. Defendant has made a

partial release of responsive materials. Defendant intends to make rolling productions every

sixty days of approximately 400 pages beginning on April 26, 2019; and thereafter, on the 26th

day of every other month until its production is completed. Defendant estimates that it has 1418

pages of responsive documents.

       The Plaintiffs respectfully oppose the Defendant’s timeline for production in one

particular regard: the Plaintiffs request that this Court – absent separate and specific evidence

from the defendant agency – require the rolling productions to be made every 30 days, not every

60 days. In the undersigned’s experience, monthly rolling production is a more common practice
          Case 1:18-cv-03046-CJN Document 7 Filed 03/01/19 Page 2 of 3



than bi-monthly production, and no explanation has been provided why the present action should

be handled any differently. Indeed, at least some (if not all) of the responsive records at issue

have been requested and processed by other FOIA requesters in the past.

       In light of the parties’ differences with respect to production schedules, they propose to

continue to confer and file another joint status report on or before March 8, 2019.


 March 1, 2019                                      Respectfully submitted,

  /s/                                               JESSIE K. LIU
 __________________________                         D.C. Bar 472845
 Bradley P. Moss, Esq.                              United States Attorney
 D.C. Bar #975905
 Mark S. Zaid, Esq.                                 DANIEL F. VAN HORN
 D.C. Bar #440532                                   D.C. Bar 924092
 Mark S. Zaid, P.C.                                 Chief, Civil Division
 1250 Connecticut Avenue, N.W.
 Suite 700                                          By: /s/ Heather Graham-Oliver
 Washington, D.C. 20036                             On behalf of Melanie Hendry
 (202) 454-2809                                     Assistant United States Attorney
 (202) 330-5610 fax                                 555 4th Street, N.W.
 Brad@MarkZaid.com                                  Washington, D.C. 20530
 Mark@MarkZaid.com                                  Tel: (202) 252-2520
                                                    E-mail: heather.graham-oliver@usdoj.gov

 Counsel for Plaintiff Gannett Satellite            Defendant’s Counsel
           Case 1:18-cv-03046-CJN Document 7 Filed 03/01/19 Page 3 of 3



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
GANNETT SATELLITE INFORMATION              )
NETWORK, LLC and BRETT MURPHY,            )
                                          )
            Plaintiffs,                   )
                                          )
            v.                            )   Case No. 18-cv-3046 (CRC)
                                          )
DEPARTMENT OF DEFENSE,                    )
                                          )
            Defendant.                    )
__________________________________________)

                                               ORDER

       It is hereby ORDERED that the parties will confer and file a joint status report by March

8, 2019.




Date                                                      United States District Judge
